5..». . .,

TDCJ No. 1111343
Alfred D. Hughes Unit:
Rt 21 Box 4400
- Gatesville/ Texas 76597

Carlos V. De La 0 L_LEE;;'?:Z(> ,Cf;`

RECHVED|N
December 17, 2015 cOURTOFCRmmNALAHMJMS

Abel Acosta- DEC 22 2@'“5 `

Clerk
Court of Criminal Appeals
P.O Box 12308, Capitol Station

Abei Acosta, Clerk
Austin, Texas 78711 `

Dear Clerk;

Oh 0ctober 20, 2015, The District Clerk of Bexar County neceived my
writ of habeas corpus;and forwarded it to the District Attorney of Bexar
County, Texas, onuOctober 28, 2015.

On November 9, 2015, the District Attorney filed a responce with the
trial court. November 30, 2015 would be the time limit for the trial court
to suspend the time limits requirements according to the Code of Criminal
Procedure.

Has the Court of Criminal Appeals recevied my 11.07 Writ of Habeas
Corpus filed October 20, 2015 of this year, I've yet to receieve notice
by this Court.

  

Car os V. De La O, Pro Se